Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the following claim language is unclear: 
Re claim 28: step a2) is executed such that the amorphous zone has a volume density, denoted ρ2, satisfying ρ2≥ ρ1/10.
In particular, it is unclear how step a2) is executed such that the amorphous zone has a volume density, denoted ρ2, satisfying ρ2≥ ρ1/10.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The undescribed subject matter is the following: 
In particular, there is no direction provided by the inventor showing how to make or use the claimed 28 invention, including working examples, and, in view of the related 35 U.S.C. 112, second paragraph rejection(s) of claim(s) 28, and based on the content of the disclosure, one skilled in the art would be unable to make and use the entire scope of the claimed invention, at least without undue experimentation. See MPEP § 2164.
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 15-23 and 25-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rothberg (20170283254), Gaudin (20150132923) and Mazure (20090014720), with reference to evidence document Yun (Fabrication of Silicon and Oxide Membranes Over Cavities Using Ion-Cut Layer Transfer).
In paragraphs 8, 9, 14, 39, 46, 47, 49, 50, 60-63, 65, 67, 69-71, 73, 79, 80, 84-86, 88, 92-94, 107, 108, 112, 114, 125, 176, 177, 186, 188, 191, 196, and 205, and claims 1, 13, 21, 22, and 25, Rothberg discloses the following:
Re claim 15: A process used for any intended use for transferring a useful layer to a carrier substrate including a first surface, the process comprising successive steps of: a) providing a donor substrate “transfer wafer”/“131” comprising a crystalline “single crystal” first material including: a first surface “underside,” a weakened zone “134” comprising implanted species, the useful layer “136”/“402” comprising a portion of the first material of the donor substrate bounded by the weakened zone and by the first surface of the donor substrate, and an amorphous zone disposed, in the useful layer, parallel to the weakened zone; b) assembling, on a side of the first surface of the donor substrate and on a side of the first surface “122”/”128” of the carrier substrate “CMOS wafer,” the donor substrate with the carrier substrate by bonding “bonding,” step b) being executed such that the amorphous zone is at least partially facing at least one cavity “130” that is partially bounded by the first surface of the donor substrate; and c) splitting removing “removing” the donor substrate along the weakened zone so as to reveal the useful layer. 
Re claim 16: The process re claim 15, wherein the at least one cavity 130 is produced in the first surface “the surface of the CMOS wafer”/“128” of the carrier 
Re claim 17: The process re claim 15, wherein the carrier substrate includes pillars “128” (at least consistent with any way applicant discloses the claimed scope of the language “pillars”) extending to the first surface “the surface of the CMOS wafer” of the carrier substrate and partially bounding “partially define” the cavity and wherein the bonding of step b) is carried out between the first surface of the donor substrate and the pillars of the carrier substrate. 
Re claim 18: The process re claim 15, wherein the donor substrate provided in step a) includes pillars “404” extending to the first surface of the donor substrate and partially bounding the cavity, and wherein the bonding of step b) is carried out between the pillars of the donor substrate and the first surface of the carrier substrate. 
Re claim 19: The process re claim 15, wherein the carrier substrate includes pillars extending to the first surface of the carrier substrate and partially bounding a first cavity, wherein the donor substrate provided in step a) includes pillars extending to the first surface of the donor substrate and partially bounding a second cavity (figure 4A, not labeled, at least consistent with any way applicant discloses the claimed scope of the language “pillars ... partially bounding a second cavity”), and wherein the bonding of step b) is carried out between the pillars of the donor substrate and the pillars of the carrier substrate so as to join the first and second cavities and form said at least one cavity. 
Re claim 20: The process re claim 15, further comprising a step d) consisting of crystallizing the amorphous zone, with step d) being executed after step c). 

Re claim 22: The process re claim 15, wherein step a) includes the steps of: a0) providing the donor substrate including the first surface, a1) forming the weakened zone in the donor substrate, and a2) forming the amorphous zone in the useful layer. 
	Re claim 23: The process re claim 22, wherein step a1) consists of implanting ionized species in the donor substrate, through the first surface of the donor substrate. 
	Re claim 25: The process re claim 22, wherein step a2) consists of implanting species in the useful layer, through the first surface of the donor substrate. 
	Re claim 26: The process re claim 25, wherein the species includes silicon ions or germanium ions. 
	Re claim 27: The process re claim 22, wherein step a2) is executed such that the amorphous zone is disposed at a distance from the first surface of the donor substrate.
Re claim 28: The process re claim 22, wherein the useful layer of the donor substrate provided in step a) has a an inherent volume density, which can be denoted ρ1, and wherein step a2) is executed such that the amorphous zone has a volume density, denoted ρ2, satisfying ρ2≥ ρ1/10. 
Re claim 29: The process re claim 22, wherein the useful layer of the donor substrate provided in step a) has a thickness “thickness” which can be denoted t, inherently defining a maximum theoretical width (width shown in figure 4B, not labeled) of the at least one cavity, which can be denoted Wlim, that is proportional to t2, and wherein step a2) is executed such that the amorphous zone forms a periodic array of zones with a pitch between the zones, denoted ρ, satisfying ρ < Wlim, the periodic array being disposed parallel to the first surface of the donor substrate.

	Re claim 31: A process for transferring a useful layer to a carrier substrate including a first surface, the process comprising successive steps of: a) providing a donor substrate made from a first material selected from a crystalline semiconductor “semiconductor” (Rothberg claim 22)/“silicon” and a piezoelectric material including: a first surface, a weakened zone comprising implanted species, the useful layer, which is bounded by the weakened zone and by the first surface of the donor substrate and comprised of the first material, and an amorphous zone disposed, in the useful layer, parallel to the weakened zone; b) assembling, on a side of the first surface of the donor substrate and on a side of the first surface of the carrier substrate, the donor substrate with the carrier substrate by bonding, step b) being executed such that the amorphous zone is at least partially facing at least one cavity that is partially bounded by the first surface of the donor substrate; and c) splitting removing the donor substrate along the weakened zone so as to reveal the useful layer. 
	Re claim 32: The process re claim 31, wherein the semiconductor is selected from among Si “silicon,” Ge, GaAs, InP, and GaN, and wherein the piezoelectric material is selected from among LiNbO3 and LiTaO3. 
	Re claim 33: The process re claim 31, wherein the first material of the donor substrate is a single crystal “single crystal” material. 
	Re claim 34: The process re claim 15, wherein the first material is a single crystal material. 
	Re claim 35: A process for transferring a useful layer to a carrier substrate including a first surface, the process comprising successive steps of: a) providing a 
	However, Rothberg does not appear to explicitly disclose the following: 
Re claim 15: a weakened zone comprising implanted species, an amorphous zone disposed, in the useful layer, parallel to the weakened zone; step b) being executed such that the amorphous zone is at least partially facing the at least one cavity; c) splitting the donor substrate along the weakened zone so as to reveal the useful layer. 
Re claim 20: a step d) consisting of crystallizing the amorphous zone, with step d) being executed after step c). 
Re claim 21: step d) is executed by solid-phase epitaxial regrowth. 
Re claim 22: forming the weakened zone in the donor substrate, and a2) forming the amorphous zone in the useful layer. 
	Re claim 23: step a1) consists of implanting ionized species in the donor substrate, through the first surface of the donor substrate. 
2); consists of implanting species in the useful layer, through the first surface of the donor substrate. 
	Re claim 26: the species includes silicon ions or germanium ions. 
	Re claim 27: step a2) is executed such that the amorphous zone is disposed at a distance from the first surface of the donor substrate.
Re claim 28: step a2) is executed such that the amorphous zone has a volume density, denoted ρ2, satisfying ρ2≥ ρ1/10. 
Re claim 29: the thickness denoted t, defining a maximum theoretical width of the at least one cavity, which can be denoted Wlim, that is proportional to t2, and wherein step a2) is executed such that the amorphous zone forms a periodic array of zones with a pitch between the zones, denoted ρ, satisfying ρ < Wlim, the periodic array being disposed parallel to the first surface of the donor substrate. 
	Re claim 30: step c) is executed by applying a thermal anneal. 	
	Re claim 31: a weakened zone comprising implanted species, an amorphous zone disposed, in the useful layer, parallel to the weakened zone; step b) being executed such that the amorphous zone is at least partially facing the least one cavity; c) splitting the donor substrate along the weakened zone so as to reveal the useful layer. 
	Re claim 35: a weakened zone comprising implanted species, an amorphous zone disposed, in the useful layer, parallel to the weakened zone; step b) being executed such that the amorphous zone is at least partially facing the least one cavity; c) splitting the donor substrate along the weakened zone so as to reveal the useful layer, wherein the amorphous zone is formed to be surrounded by the first material. 

Re claim 15: a weakened zone “11” comprising implanted species “implanting species,” an amorphous zone disposed, in the useful layer, parallel to the weakened zone; step b) being executed such that the amorphous zone is at least partially facing at least one cavity; c) splitting “splits” the donor substrate “10” along the weakened zone so as to reveal the useful layer “12,” “20,” “40.” 
Re claim 22: a1) forming the weakened zone in the donor substrate, and a2) forming the amorphous zone in the useful layer. 
	Re claim 23: step a1) consists of implanting “implanting” ionized “ions”/“ionic” species “species” in the donor substrate, inherently through the first surface (surface in figure 2a, not labeled) of the donor substrate. 
Re claim 30: step c) is executed; by applying a thermal anneal “anneal” (Gaudin ¶ 93). 
	Re claim 31: a weakened zone comprising implanted species, an amorphous zone disposed, in the useful layer, parallel to the weakened zone; step b) being executed such that the amorphous zone is at least partially facing at least one cavity; c) splitting the donor substrate along the weakened zone so as to reveal the useful layer. 
	Re claim 35: a weakened zone comprising implanted species, an amorphous zone disposed, in the useful layer, parallel to the weakened zone; step b) being executed such that the amorphous zone is at least partially facing at least one cavity; c) splitting the donor substrate along the weakened zone so as to reveal the useful layer, wherein the amorphous zone is formed to be surrounded by the first material. 

Re claim 22: a1) forming the weakened zone in the donor substrate. 
	Re claim 23: step a1) consists of implanting ionized species in the donor substrate, through the first surface of Rothberg of the donor substrate. 
Re claim 30: step c) is executed by applying a thermal anneal. 
	Re claim 31: a weakened zone comprising implanted species, c) splitting the donor substrate along the weakened zone so as to reveal the useful layer. 
	Re claim 35: a weakened zone comprising implanted species, c) splitting the donor substrate along the weakened zone so as to reveal the useful layer. 
In particular, it would have been obvious to substitute or combine the applied disclosures of Rothberg and Gaudin including because, as disclosed by Gaudin as cited, it would provide the useful layer of Rothberg as a heterostructure having reduced defects and increased electronic performance, and it would further allow electronic components to be produced on or in the useful layer (Gaudin ¶¶ 2, 3, 13).
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.06 and 2144.07.
In addition, it would have been obvious to substitute or combine the applied disclosures of Rothberg and Gaudin including because it would facilitate practice of the of process including the useful layer of Rothberg, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) See MPEP § 2144.06(II).
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
Also, it would have been obvious to substitute or combine the applied disclosures of Rothberg and Gaudin including because they are alternatives or equivalents known in 
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It would have been further obvious to substitute or combine the applied disclosures of Rothberg and Gaudin including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.
The following is further clarified: 
	Re claim 23: step a1) consists of implanting ionized species in the donor substrate, through the first surface of Rothberg of the donor substrate. 
In particular, it would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to arrange the implanting and surface of the combination of applied prior art as claimed because applicant has not disclosed that, in view of the applied prior art, the arrangement is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. Moreover, it has been held that limitations directed to rearrangement of parts are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an In re Japikse 86 USPQ 70 (CCPA 1950); for example, reversal of parts was held to have been obvious. In re Gazda 104 USPQ 400 (CCPA 1955). Moreover, “simple adjustment of spatial orientation” has been held to be obvious. Colt Industries Operating Corp. v. Index Werke, K.G. et al., 217 USPQ 1176 (DC 1982). See MPEP § 2144.04(VI).
	However, the combination of Rothberg and Gaudin does not appear to explicitly disclose the following: 
Re claim 15: an amorphous zone disposed, in the useful layer, parallel to the weakened zone; step b) being executed such that the amorphous zone is at least partially facing the at least one cavity.
Re claim 20: a step d) consisting of crystallizing the amorphous zone, with step d) being executed after step c). 
Re claim 21: step d) is executed by solid-phase epitaxial regrowth. 
Re claim 22: a2) forming the amorphous zone in the useful layer. 
Re claim 25: step a2); consists of implanting species in the useful layer, through the first surface of the donor substrate. 
	Re claim 26: the species includes silicon ions or germanium ions. 
	Re claim 27: step a2) is executed such that the amorphous zone is disposed at a distance from the first surface of the donor substrate.
Re claim 28: step a2) is executed such that the amorphous zone has a volume density, denoted ρ2, satisfying ρ2≥ ρ1/10. 
	Re claim 29: the thickness denoted t, defining a maximum theoretical width of the at least one cavity, which can be denoted Wlim, that is proportional to t2, and wherein step a2) is executed such that the amorphous zone forms a periodic array of zones with a lim, the periodic array being disposed parallel to the first surface of the donor substrate.
	Re claim 31: an amorphous zone disposed, in the useful layer, parallel to the weakened zone; step b) being executed such that the amorphous zone is at least partially facing at least one cavity. 
	Re claim 35: an amorphous zone disposed, in the useful layer, parallel to the weakened zone; step b) being executed such that the amorphous zone is at least partially facing at least one cavity; the amorphous zone is formed to be surrounded by the first material. 
	Nonetheless, in paragraphs 2, 3, 5, 6, 7, 8-11, 24, 46-49, 51, 52, 55, 56, 64, 65, 68, 70, 82, and 87-90, and claims 3 and 4, Mazure discloses the following:
Re claim 15: an amorphous zone “5'” disposed, in the useful layer “1,” “2 parallel to the weakened zone; step b) being executed such that the amorphous zone is at least partially facing at least one cavity.”
Re claim 20: a step d) consisting of crystallizing “recrystallizing” the amorphous zone, with step d) being executed after step c). 
Re claim 21: step d) is executed by solid-phase epitaxial regrowth (Mazure ¶ 53) (at least consistent with any way applicant discloses the claimed scope of the language “solid-phase epitaxial regrowth, including in paragraph 67). 
Re claim 22: a2) forming the amorphous zone in the useful layer. 
Re claim 25: step a2); consists of implanting species in the useful layer, through the first surface “surface” of the donor substrate “1,” “2.” 
	Re claim 26: the species includes silicon “silicon” ions or germanium ions. 
2) is executed such that the amorphous zone is disposed at a distance from the first surface of the donor substrate.
Re claim 28: step a2) is executed such that the amorphous zone has a an inherent volume density, which can be denoted ρ2, satisfying ρ2 ≥ ρ1/10. 
	Re claim 29: the useful layer of the donor substrate provided in step a) has a thickness “thickness” which can be denoted t, defining a maximum theoretical width of the at least one cavity, which can be denoted Wlim, that is proportional to t2, and wherein step a2) is executed such that the amorphous zone forms a periodic array of zones with a pitch between the zones (figure 4B, not labeled), which can be denoted ρ, satisfying ρ < Wlim, the periodic array being disposed parallel to the first surface of the donor substrate.
	Re claim 31: an amorphous zone disposed, in the useful layer, parallel to the weakened zone; step b) being executed such that the amorphous zone is at least partially facing at least one cavity. 
	Re claim 35: an amorphous zone disposed, in the useful layer, parallel to the weakened zone; step b) being executed such that the amorphous zone is at least partially facing at least one cavity; the amorphous zone is formed to be surrounded by the first material “1,” “2.” 
	However, Mazure does not appear to explicitly disclose the following: 
	Re claim 26: the species includes silicon ions or germanium ions. 
	Nonetheless, Gaudin discloses the following:
	Re claim 26: the species includes ions “ionic.” 
	Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Mazure as follows:

Re claim 20: a step d) consisting of crystallizing the amorphous zone, with step d) being executed after step c). 
Re claim 21: step d) is executed by solid-phase epitaxial regrowth. 
Re claim 22: a2) forming the amorphous zone in the useful layer. 
Re claim 25: step a2); consists of implanting species in the useful layer, through the first surface of the donor substrate of the previously applied prior art. 
	Re claim 26: the species includes silicon ions or germanium ions. 
	Re claim 27: step a2) is executed such that the amorphous zone is disposed at a distance from the first surface of the donor substrate.
Re claim 28: step a2) is executed such that the amorphous zone has the volume density, which can be denoted ρ2, satisfying ρ2 ≥ ρ1/10. 
Re claim 29: the useful layer of the donor substrate provided in step a) of the previously applied prior art has the thickness which can be denoted t, inherently defining a maximum theoretical width of the at least one cavity, which can be denoted Wlim, that is proportional to t2, and wherein step a2) is executed such that the amorphous zone forms a periodic array of zones with a pitch (figure 4B, not labeled) between the zones, which can be denoted ρ, satisfying ρ < Wlim, the periodic array being disposed parallel to the first surface of the donor substrate.

	Re claim 35: an amorphous zone disposed, in the useful layer, parallel to the weakened zone; step b) being executed such that the amorphous zone is at least partially facing at least one cavity; the amorphous zone is formed to be surrounded by the first material “1,” “2.” 
In particular, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Mazure including because, including as disclosed by Mazure as cited, it would provide the useful layer of the previously applied prior art with locations free of defects and better performance (Mazure ¶¶ 53, 68, 89).
In addition, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Mazure including because it would facilitate practice of the process including the useful layer of the previously applied prior art.
Also, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Mazure including because they are alternatives or equivalents known in the art and it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
It would have been further obvious to substitute or combine the applied disclosures of the previously applied prior art and Mazure including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 
	The following is further clarified: 
Re claim 29: the useful layer of the donor substrate provided in step a) of the previously applied prior art has the thickness which can be denoted t, inherently defining a maximum theoretical width of the at least one cavity, which can be denoted Wlim, that is proportional to t2.
	In particular, as evidenced in the specification, including in paragraph 4, and Yun cited therein, this limitation is an inherent property of the applied disclosure of the previously applied prior art.
	The following is further clarified: 
Re claim 15: step b) of the previously applied prior art being executed such that the amorphous zone is at least partially facing the at least one cavity of the previously applied prior art.
Re claim 25: step a2); consists of implanting species in the useful layer, through the first surface of the donor substrate of the previously applied prior art.
Re claim 29: a pitch between the zones, which can be denoted ρ, satisfying ρ < Wlim, the periodic array being disposed parallel to the first surface of the donor substrate.
	Re claim 31: the amorphous zone disposed, in the useful layer, parallel to the weakened zone; step b) being executed such that the amorphous zone is at least partially facing the at least one cavity. 

In particular, it would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to arrange the zones and cavity, the pitch, the array and surface, and the implanting and surface, of the combination of applied prior art as claimed because applicant has not disclosed that, in view of the applied prior art, the arrangement is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
The following is further clarified: 
Re claim 20: step d) being executed after step c). 
In particular, it would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed process sequence(s) because applicant has not disclosed that, in view of the applied prior art, the sequence(s) is/are for a particular unobvious purpose, produce(s) an unexpected result, or is/are otherwise critical and it has been held that selection of any order of performing process steps is otherwise prima facie obvious. See MPEP § 2144.04(IV)(C).
[T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try.” … When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. … [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
AbbVie Inc. v. The Mathilda & Terrence Kennedy Inst. of Rheumatology Trust (Fed. Cir. 2014).
Also, it would have been obvious to try step d) being executed after step c) because a person of ordinary skill would be motivated by the design need and to solve the problem of the previously applied prior art of executing steps c) and d) and there are a finite number (three) of readily identified, predictable solutions, namely, step d) being executed before, during, or after step c). See MPEP § 2144.05. See also Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007); In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009), and In re Aller, Lacey, and Hall, 105 USPQ 233 (C.C.P.A. 1955).
The following is further clarified: 
Re claim 28: step a2) is executed such that the amorphous zone has the volume density, which can be denoted ρ2, satisfying ρ2 ≥ ρ1/10. 
Re claim 29: a pitch between the zones, which can be denoted ρ, satisfying ρ < Wlim.
Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP § 2144.05.
In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See MPEP § 2144.05(II)(A).
Ecolab, Inc. v. FMCCorp., 569 F.3d 1335 (Fed Cir. 2009). 
Where the principal difference between a claimed process and that taught by a reference is a temperature difference, it is incumbent upon the appellants to establish the criticality of that difference. Ex parte KHUSID, BEZGODOVA, AND RUBEN, 174 USPQ 59 (Bd. Pat. App. & Int. 1971)
[A]ppellant does not contend that the combination of a magnetic fastener and an instrument having a magnetic head such as a tack and a magnetic hammer is new but that his particular combination is patentable because his magnetic tool is of substantially the same dimensions as the disk. … It is well established that the mere change of the relative size of the co-acting members of a known combination will not endow an otherwise unpatentable combination with patentability. Electric Cable Joint Co. v. Brooklyn Edison Co., Inc., 292 U.S. 69, 78 L.Ed. 1131, 54 S.Ct. 586, 21 USPQ 1 ; In re Irmscher, 36 CCPA 767, 171 F.2d 303, 80 USPQ 136 ; In re Bennett, 17 CCPA 1113, 40 F.2d 755, 5 USPQ 173. (In re Troiel, 124 USPQ 502 (C.C.P.A. 1960))
We do not feel that this limitation is patentably significant since it at most relates to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, 36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955))
Since the result sought and the ingredients used were known, we agree with the board it was within the expected skills of one having ordinary skill in this art to arrive at the optimum proportion of those ingredients. … In view of the prior art teachings we agree with the conclusion that the proportions of ingredients would have been obvious to a person having ordinary skill in the art at the time the invention as claimed in claims 41 and 42 was made. In re REESE, 129 USPQ 402 (C.C.P.A. 1961)
As noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space thereof. Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459. In re Dailey and Eilers, 149 USPQ 47 (C.C.P.A. 1966)
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
As set forth in MPEP § 2144.05 quoted above, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and  in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. See MPEP §§ 716.02 - 716.02(g), 2144.04, and 2144.05. See also In re Kirke, 17 C.C.P.A. (Patents) 1121, 40 F.2d 765, 5 USPQ 539; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rothberg, Gaudin, and Mazure, with reference to evidence document Yun, as applied to claim 23, and further in combination with Or-Bach (20170186770).
As previously cited, in the combination of the previously applied prior art, Gaudin discloses the following:
	Re claim 24: the ionized species includes at least one species “hydrogen” selected from among H+, He+, and B+. 
	However, the previously applied prior art does not appear to explicitly disclose the following: 
	Re claim 24: the ionized species includes at least one species selected from among H+, He+, and B+.

	Re claim 24: the ionized species includes at least one species selected from among H+ “H+,” He+, and B+.
	Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Or-Bach as follows:
	Re claim 24: the ionized species includes at least one species selected from among H+, He+, and B+.
	In particular, it would have been obvious to combine the disclosures of the previously applied prior art and Or-Bach because it would facilitate provision of the “hydrogen” species of the previously applied prior art.
 Claim 28 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rothberg (20170283254), Gaudin (20150132923) and Mazure (20090014720), with reference to evidence document Yun (Fabrication of Silicon and Oxide Membranes Over Cavities Using Ion-Cut Layer Transfer), as previously applied to claim 28, and further in combination with Mizushima (20090014828).
	In addition to the disclosure of the previously applied prior art, Mizushima discloses the following:
Re claim 28: the layer 101/ “monocrystalline silicon substrate”/“single crystal” has a an inherent volume “volume” density “density,” which can be denoted ρ1, and wherein a step which can be denoted a2) is executed such that the amorphous “amorphous” zone “region”/“film” has an inherent volume “volume” density “density,” which can be denoted ρ2, satisfying ρ2≥ ρ1/10 (Mizushima ¶¶ 55, 57, 60, 63, 187, 188; claim 11). 

In any case, any density encompassed by the applied disclosure of Mizushima, including the claimed “volume density,” is directly proportional to the “density” of Mizushima.
However, Mizushima does not appear to explicitly disclose the following: 
Re claim 28: ρ2≥ ρ1/10. 
Nonetheless, as previously cited, Mizushima discloses that the density including the volume density is a/are result-effective variable(s).
Therefore, it would have been obvious to experiment with variations of this/these result-effective variable(s), including the claimed variation(s) inherently resulting in the particular claimed volume density relative dimension(s).
In any case, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed volume density dimensional limitation(s), inherently resulting in the particular claimed volume density relative dimension(s), including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. 
Response to Arguments
Applicant’s remarks filed on May 19, 2021 have been fully considered, addressed or rendered moot above, addressed previously of record, or addressed below.

II. 35 U.S.C. § 112(b) Rejection
	Applicant states:
Applicants respectfully submit that the densities recited in Claim 28 and the equation are described in the specification and two specific examples are provided as to how to obtain the claimed density of the amorphous zone. These provide adequate description aiding in the determination of compliance with § 112(b). The relationship is clearly set forth and how step a2 may be executed to obtain the claimed density relationship is explained in a manner sufficiently definite to be understandable by one skilled in the art. 
These statements are respectfully traversed because applicant does not identify the “two specific examples [which] are provided as to how to obtain the claimed density of the amorphous zone” and the specification does no otherwise appear to disclose any examples relevant to the rejection of claim 28. In any case, claim 28 is not rejected merely for “as to how to obtain the claimed density of the amorphous zone.” 

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			


/David E Graybill/
Primary Examiner, Art Unit 2894
June 1, 2021